Citation Nr: 1127008	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978 and from November 1981 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Jackson, Mississippi, which denied the Veteran's claim for service connection for non-Hodgkin's lymphoma.  The Jackson RO adjudicated the case as the Veteran alleges ionizing radiation exposure during service and as the Jackson RO is the designated RO for ionizing radiation cases.  The Veteran's claims file remains in the general jurisdiction of the Detroit, Michigan, RO as listed on the cover page.

The Veteran testified at a February 2008 hearing at the RO.  A transcript of that hearing has been associated with the claims file. 

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board concludes that further development is necessary in this case.  In the current appeal, the Veteran alleges that he has non-Hodgkin's lymphoma as a result of a variety of environmental exposures at Naval Weapons Station (NWS) Earle, Colts Neck, during his first period of active duty.  Relevant to this remand is the Veteran's allegation that he was exposed to ionizing radiation.  The Veteran reports that he served as a guard at the NWS.  He testified to being told of radiation risk at the NWS when assigned to the duty station.  He testified that nuclear weapons were kept at the NWS and that they were periodically moved.  He maintained that such weapons movements were classified.  It does not appear from his statements that the presence of nuclear weapons was classified.  He alleges that a radiation leak occurred during one such move in the summer of 1977 and that he was assigned to guard the area during the cleanup.  He contends that he was exposed to ionizing radiation at that time.  

The RO attempted to confirm ionizing radiation exposure through a request to the Navy Environmental Health Center Detachment, Naval Dosimetry Center.  The Center responded in August 2007 that they had no reports of occupational exposure to ionizing radiation under the Veteran's name, service number and social security number.  The Center recommended follow up with the National Personnel Records Center (NPRC).  The Board notes that the Veteran's NPRC records were obtained in the initial development of the claim.  

Despite these efforts, the Board finds that a further search for relevant unit records is warranted.  While the Navy Environmental Health Center conducted a search, it was only under the Veteran's identifying information.  No search of unit records was performed.  The Veteran's service personnel records show that he was assigned to the Marine Barracks at NWS Earle, Colts Neck.  The additional articles submitted by the Veteran show that a large number of units were stationed at NWS Earle.  Searches of all such units are impractical.  However, a remand for the Veteran's unit of assignment is sufficiently limited to discover whether any radiation exposure can be confirmed.  To such end, the Board finds that the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency, should be contacted and requested to search their records to attempt verification of the radiation leak in the summer of 1977 at NWS Earle.  

If it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then, before its adjudication, the RO must refer the claim to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that any of the Veteran's claimed disability resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(i).  If the dose estimate is zero, such a referral is not required.  See Wandel v. West, 11 Vet. App. 200, 205 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, or any other appropriate agency, and ask that it conduct a research of the records of the Marine Barracks at NWS Earle, Colts Neck for any information or evidence relating to a radiation leak during the movement of nuclear weapons.  The search should cover the periods of May through June 1977 and July through August 1977.  A negative response should be requested if no information or evidence is available.

2.  If and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then, before its adjudication, the RO must refer the claim to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  

3.  Then, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


